Upon the court’s own motion, the decision of June 27,1962 (16 A D 2d 1018) is vacated, and respondent board’s motion to dismiss appeal denied, without costs, and without prejudice to its renewal upon the argument of the appeal. Appellants’ application of June 30, 1961 was not, as movant’s affidavit indicates, for “ a reconsideration and reargument” merely, but for “review, reconsideration and reargument ”; and was not, as such affidavit alleges, directed “ to the prior, unappealed, Board decision ” but to “ the decision and award of the Referee dated June 21, 1961”. (See Matter of Levine v. Rosen, 10 A D 2d 206.) Present — Coon, J. P., Gibson, Herlihy, Reynolds and Taylor, J J.